 Case 1:18-cr-00538-MKB Document 48 Filed 11/16/20 Page 1 of 2 PageID #: 499


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

AES/DGR                                           271 Cadman Plaza East
F. #2016R00467                                    Brooklyn, New York 11201



                                                  November 16, 2020


VIA ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Ng Chong Hwa
                      Criminal Docket No. 18-538 (MKB)

Dear Judge Brodie:

        A status conference is currently scheduled for the above-referenced matter on
Wednesday, November 18, 2020. The parties have conferred and believe there are no issues at
present that need to be raised to or discussed with the Court. Accordingly, the parties
respectfully request the conference be rescheduled to the week of December 7, 2020.



                                                  Very truly yours,

       SETH D. DUCHARME                              DEBORAH L. CONNOR
       Acting United States Attorney                 Chief, Money Laundering and Asset
       Eastern District of New York                  Recovery Section, Criminal Division
                                                     U.S. Department of Justice

 By:    /s/ Alixandra Smith                    By:     /s/ Nikhila Raj
       Alixandra E. Smith                            Jennifer E. Ambuehl
       Drew G. Rolle                                 Nikhila Raj
       Assistant U.S. Attorneys                      Trial Attorneys
 Case 1:18-cr-00538-MKB Document 48 Filed 11/16/20 Page 2 of 2 PageID #: 500




       DANIEL KAHN
       Acting Chief, Fraud Section,
       Criminal Division
       U.S. Department of Justice


 By:    /s/ Katherine Nielsen
       Katherine A. Nielsen
       David Last
       Trial Attorneys


cc.      Marc A. Agnifilo, Esq.
         Zach Intrater, Esq.
         Teny R. Geragos, Esq.
         Jacob Kaplan, Esq.




                                      2
